The opinion of the court was delivered by
Beasley, C. J.
This is a mattér-of-fact case, the question involved being whether the mortgages ought to be foreclosed (for the conveyance was admitted to be, in equity, a mortgage), was to stand as security to the complainant for the sum then due him, or for such sum and for such future moneys as he might advance to the de~ *264fendant. It would serve no purpose to discuss the testimony, for it is conflicting, and it is sufficient to say that, on the whole case, the master was warranted in drawing the conclusion which he did, to the effect that the complainant had the right to look to the property as a security for his entire claim.
The decree must be affirmed.

Decree unanimously affirmed.